Filed 11/16/20 In re Stevens S. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 In re STEVEN S., a Person                                  B293981
 Coming Under the Juvenile
 Court Law.                                                 (Los Angeles County
                                                            Super. Ct. No. TJ23116)

 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 STEVEN S.,

           Defendant and Appellant.

      APPEAL from a judgment of the Superior Court of
Los Angeles County, Irma J. Brown, Judge. Affirmed.
      Holly Jackson, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Acting
Senior Assistant Attorney General, Michael R. Johnsen,
Supervising Deputy Attorney General and Blythe J. Leszkay,
Deputy Attorney General, for Plaintiff and Respondent.
                       ___________________
                       INTRODUCTION
      The juvenile court declared Steven S. a ward of the court
and placed him home on probation based on sustained allegations
he committed the offenses of possession of a firearm by a minor
(Pen. Code, § 29610) and possession of live ammunition by a
minor (Pen. Code, § 29650). On appeal, he contends that the
court abused its discretion in denying his requests for deferred
entry of judgment under Welfare and Institutions Code
section 790, subdivision (b),1 and informal probation under
section 725, subdivision (a). We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      A.    Background
       On August 10, 2018, the People filed a two-count petition
pursuant to section 602 alleging Steven possessed a firearm in
violation of Penal Code section 29610 and possessed live
ammunition in violation of Penal Code section 29650.
       In a report dated August 9, 2018, the probation officer in
recommending Steven’s detention, stated: “[T]he minor’s
behavior in the community poses a significant risk of continued
delinquency. The minor is not enrolled in school, utilizes
marijuana, consumes alcohol and engages in gang activity. He
does not have an extensive criminal history. But, the current
charges require[ ] immediate intervention and restriction.” On
August 10, 2018, in accordance with section 791, subdivision
(a)(3), the People gave Steven written notice that he was eligible


1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                 2
for “deferred entry of judgment” (DEJ). In a report filed on
August 29, 2018, the probation officer concluded: “The minor is a
suitable candidate for a grant of DEJ whereby he can obtain
services to address his particular needs for gang diversion,
substance abuse counseling and family therapy, to name a few.”
During the contested jurisdiction hearing on August 30, 2018,
Jonathan Adamson, the police officer who arrested Steven,
testified. Steven did not testify.
      B.    Contested Jurisdiction Hearing
      On August 8, 2018, at 11:30 p.m., Adamson observed
Steven, who was 16 years old, standing next to a parked car in
the driveway of an apartment complex. Adamson testified that
Steven looked “startled” and “frightened” when Steven saw
Adamson and his partner approach Steven and his three
companions. Adamson observed Steven “duck down behind . . .
the [parked] car,” and “he was discarding something.” In the
area where Steven ducked down, Adamson located a firearm
containing “two live rounds” of ammunition. Adamson also
observed at least three freshly discarded empty beer containers
near the firearm. At trial, the People played the video from
Adamson’s body camera depicting Adamson’s encounter with
Steven.
      After denying Steven’s motion to dismiss and hearing the
argument of counsel, the court found true both counts. The
juvenile court ruled: “While there is no direct evidence, as both
sides have argued, I think that the reasonable interpretation of
the evidence both by testimony and the viewing of the video and
the still photographs is that Steven was discarding the firearm in
the position in which it is found. So the court believes that the




                                3
People did meet their burden and I find counts 1 and 2 to be true
beyond a reasonable doubt.”
      C.    Disposition
            1.    August 30, 2018
      In discussing Steven’s disposition with counsel, the juvenile
court ruled that DEJ was “no longer available because that’s a
pre-adjudication disposition.” Although it noted that Steven “was
an outstanding student,” the juvenile court found it had “no
current information” about his “educational program” and gave
Steven an opportunity to present his “most current school
enrollment and attendance.” The juvenile court stated: “What
you need to know is that the court takes possession of firearms in
public by anyone, particularly minors, very seriously. It’s a very
serious offense. I don’t know whether you were involved in the
drinking or not, but certainly the two together make it more
serious than less serious. So I’m going to put you on the
community detention program. . . . House arrest.” The juvenile
court scheduled a disposition hearing for October 2, 2018.
            2.    October 2, 2018
       At the October 2 hearing, the juvenile court again ruled
that DEJ was not available “because the matter was adjudicated.
DEJ is available only after an admission.” Steven’s counsel
argued that the court “in special circumstances” could order
informal probation under section 725, subdivision (a), “if it felt it
really wanted to, but I know the charge, that’s not this court’s
usual practice.” The juvenile court observed: “The pre-plea
report refers to [Steven] as a gang member . . . that would seem
to be consistent with the individuals that he was seen with at the
time this offense was committed. . . . A statement attributed to




                                  4
[Steven] is that [the gang] helped him out in middle school, so
he’s been a gang member ever since. So moving forward [Steven]
has had a prior camp commitment. . . . I think he successfully
completed probation. . . . [W]hile [Steven] is as smart as he is, he
seems not to have been able to make the break in really behaving
in such a way that keeps him out of the kind of activity that
brings him before the court again. . . . They were drinking beers,
there were open containers immediately in the vicinity. I don’t
know what if any adjustments [Steven] has or is prepared to
make with regard to his continuing sort of delinquent profile,
gangs, booze, and guns.” Steven’s counsel further argued: “If the
court is leery of Steven’s commitment to obeying the law and
doing well and continuing to do well in school and stay out of
trouble and would like to see him longer on [the community
detention program] to prove to the court, there wouldn’t be an
objection here, and that’s because Steven is doing so well and has
no other desire but to go to school and help his Mom at home.”
       At the conclusion of the hearing, the juvenile court ruled:
“Given the nature of the charges and the other history that we
have discussed I’m not at a camp commitment today, but I would
like to see some continuous progress and the next letter from
Learning Works [Charter School] with regard to his therapeutic
process. I would like another update as to what’s he doing in that
module and I would just say when camp has not been a
dispositional order extended here, [the community detention
program] has been [extended].” The juvenile court continued the
hearing to October 23, 2018.
            3.    October 23, 2018
      The probation officer’s October 23 report stated that Steven
was “doing well” in his classes. “His grade point average [was]




                                 5
between ‘A’ and ‘B.’” After “three home visits” since the October 2
hearing, the probation officer reported that Steven was “in
compliance of his court ordered conditions.” The probation officer
recommended that the juvenile court terminate the community
detention program and release Steven to his mother. At the
continued hearing on October 23, 2018, Steven’s counsel argued:
“With these kind of grades he can do anything he wants to. . . .
He has every desire to continue in school and do well. And I
think [the school’s liaison] can vouch for that, as to how well he
has done and has been doing.”
       The juvenile court found: “The facts and circumstances
surrounding the case would suggest that there’s still a lot of work
and growth to be done in that at the time of the arrest [Steven]
was associating with and in an area where gang members have
been prevalent. . . . Even though he’s had prior benefit of
supervision, still there’s a lot of work to be done. And maybe he’s
reached that point at this point where he’s focusing on that.” The
juvenile court declared Steven a ward of the court (§ 725, subd.
(b)), placed him home and ordered his care and custody to be
under the supervision of the probation officer (§ 727, subd. (a)(3);
Cal. Rules of Court, rule 5.790(h)(2)), and terminated the
community detention program.
       The juvenile court concluded: “Steven, I’m very mindful . . .
you’ve been on probation before. This is a new start. You’ve been
in camp before. . . . If there is any violation, you’re gonna end up
going back to camp. You apparently did not break the ties that
you had before based on the offenses. There was alcohol there,
and the testimony suggested there might have been some
marijuana involved. . . . It says you self-admitted smoking




                                 6
marijuana and drinking alcohol. So if you want to stay in the
community, then all that is [no] longer acceptable.”
     Steven timely appealed.
                          DISCUSSION
      A.    Applicable Law and Standard of Review
            1.    DEJ
       Central to the juvenile court’s mission are the care,
treatment, guidance, and rehabilitation of delinquent juveniles.
(§ 202, subd. (b).) Under certain circumstances, “whenever a case
is before the juvenile court for a determination of whether a
minor is a person described in section 602 because of the
commission of a felony offense,” the minor may be eligible for
DEJ. (§ 790, subds. (a), (b).) Pursuant to DEJ, “‘in lieu of
jurisdictional and dispositional hearings, a minor may admit the
allegations contained in a section 602 petition and waive time for
the pronouncement of judgment. Entry of judgment is deferred.
After the successful completion of a term of probation, on the
motion of the prosecution and with a positive recommendation
from the probation department, the court is required to dismiss
the charges. The arrest upon which judgment was deferred is
deemed never to have occurred, and any records of the juvenile
court proceeding are sealed.’” (In re C.W. (2012) 208 Cal. App. 4th
654, 659; accord, Martha C. v. Superior Court (2003)
108 Cal. App. 4th 556, 558.)
       If the prosecuting attorney finds the minor eligible for DEJ,
the prosecutor “shall file a declaration . . . and shall make this
available to the minor and his or her attorney.” (§ 790, subd. (b).)
Thereafter, for the court to consider granting DEJ to an eligible
minor, the minor must waive time for the pronouncement of
judgment and admit each allegation in the petition. (§ 791,




                                 7
subd. (a)(3); see In re D.L. (2012) 206 Cal. App. 4th 1240, 1243
[these provisions “‘empower the court, under specified conditions,
and upon the minor’s admission of the allegations of the petition,
to place the minor on probation without adjudging him or her to
be a ward of the court’”].)2 “Upon a finding that the minor is also
suitable for deferred entry of judgment and would benefit from
education, treatment, and rehabilitation efforts, the court may
grant deferred entry of judgment.” (§ 790, subd. (b); In re Luis B.
(2006) 142 Cal. App. 4th 1117, 1123; see In re C.W., supra,
208 Cal.App.4th at p. 660 [“[o]nce the threshold determination of
eligibility is made, the juvenile trial court has the ultimate
discretion to rule on the minor’s suitability for DEJ”].)
       In In re Kenneth J. (2008) 158 Cal. App. 4th 973, the court
held that a trial court need not consider DEJ for a minor “who
is advised of his DEJ eligibility, who does not admit the charges
in the petition or waive a jurisdictional hearing, and who does
not show the least interest in probation, but who insists on a


2      Section 791, subdivision (a)(3), provides: “The prosecuting
attorney’s written notification to the minor shall also include all
of the following: [¶] . . . [¶] . . . [¶] (3) A clear statement that in
lieu of jurisdictional and disposition hearings, the court may
grant a deferred entry of judgment with respect to any offense
charged in the petition, provided that the minor admits each
allegation contained in the petition and waives time for the
pronouncement of judgment, and that upon the successful
completion of the terms of probation, as defined in Section 794,
the positive recommendation of the probation department, and
the motion of the prosecuting attorney, but no sooner than
12 months and no later than 36 months from the date of the
minor’s referral to the program, the court shall dismiss the
charge or charges against the minor.”




                                   8
jurisdictional hearing in order to contest the charges.” (Id. at
pp. 979-980; see In re Usef S. (2008) 160 Cal. App. 4th 276, 286
[“we conclude the juvenile court committed no error in failing to
hold a hearing to determine appellant’s suitability for DEJ once it
became clear appellant was not admitting the allegations against
him, but rather was insisting on contesting them at a
jurisdictional hearing”].)
      “[T]he de novo standard of review applies to issues of
statutory interpretation.” (In re Carlos H. (2016) 5 Cal. App. 5th
861, 866; see J.N. v. Superior Court (2018) 23 Cal. App. 5th 706,
714 [“conclusions of law are reviewed de novo”].)
            2.    Disposition
       Section 725.5 provides, “In determining the judgment and
order to be made in any case in which the minor is found to be a
person described in Section 602, the court shall consider, in
addition to other relevant and material evidence, (1) the age of
the minor, (2) the circumstances and gravity of the offense
committed by the minor, and (3) the minor’s previous delinquent
history.” Section 725, subdivision (b), provides: “If the court has
found that the minor is a person described by Section 601 or 602,
it may order and adjudge the minor to be a ward of the court.”
Section 727, subdivision (a)(2), provides that, other than for
certain offenses, “[i]n the discretion of the court, a ward may be
ordered to be on probation without supervision of the probation
officer.” Section 727, subdivision (a)(3), further states: “In all
other cases, the court shall order the care, custody, and control of
the minor or nonminor to be under the supervision of the
probation officer.” (See Cal. Rules of Court, rule 5.790(h)(2)
[“[t]he court may order the care, custody, control, and conduct of
the ward to be under the supervision of the probation officer in




                                 9
the home of a parent or guardian”].) The juvenile court may
place the minor on formal probation without previous resort to a
less restrictive placement. (In re Asean D. (1993) 14 Cal. App. 4th
467, 473.)
       Alternatively, “[i]f the court has found that the minor is a
person described by Section 601 or 602, . . . it may, without
adjudging the minor a ward of the court, place the minor on
probation, under the supervision of the probation officer, for a
period not to exceed six months.” (§ 725, subd. (a).) Further,
under section 782, the court “may set aside the findings and
dismiss the petition, if the court finds that the interests of justice
and the welfare of the person who is the subject of the petition
require that dismissal, or if it finds that he or she is not in need
of treatment or rehabilitation.” (See Cal. Rules of Court,
rule 5.790(a)(2).)
       We review a placement decision for abuse of discretion and
will “indulge all reasonable inferences to support the decision of
the juvenile court.” (In re Asean D., supra, 14 Cal.App.4th at
p. 473; accord, In re Carlos J. (2018) 22 Cal. App. 5th 1, 5; In re
Robert H. (2002) 96 Cal. App. 4th 1317, 1330.) An appellate court
will not lightly substitute its decision for that of the juvenile
court and “‘“will not disturb its findings when there is substantial
evidence to support them.’”” (In re Robert H., at p. 1330.) Under
the substantial evidence standard of review, an appellate court
reviews the record in the light most favorable to the findings of
the trier of fact. (See In re George T. (2004) 33 Cal. 4th 620, 630-
631.) “‘“‘If the circumstances reasonably justify the trier of fact’s
findings, the opinion of the reviewing court that the
circumstances might also be reasonably reconciled with a
contrary finding does not warrant a reversal of the judgment.’”’”




                                 10
(Ibid.)

       Finally, “[t]he juvenile court’s determination must be tied
to the purposes of the juvenile system, which include the
protection of the public as well as the rehabilitation of the minor.”
(In re Carlos E. (2005) 127 Cal. App. 4th 1529, 1542.)
      B.    The Court Did Not Err in Denying DEJ
       Steven argues, although “current California case law has
limited the awarding of DEJ to those minors who admit their
guilt before proceeding to a contested adjudication hearing,” the
court erred in not granting him DEJ because “only 20 days
elapsed” from “the time when [Steven] was found eligible for DEJ
and the completion of his adjudication hearing.”
       Section 791, subdivision (a)(3), provides the “court may
grant [DEJ] . . . provided that the minor admits each allegation
contained in the petition.” After Steven received the People’s
August 10, 2018 notification that he was eligible for DEJ and the
August 29, 2018 probation report recommending DEJ, he did not
admit the allegations in the petition as required by section 791,
subdivision (a)(3). Instead, Steven proceeded to a contested
jurisdiction hearing on August 30, 2018. By insisting on a
jurisdiction hearing, Steven, in effect, rejected DEJ and removed
himself from consideration for DEJ. Steven does not cite any
authority to support his argument that he remained eligible for
DEJ after the jurisdiction hearing. The court properly concluded
that Steven was ineligible for DEJ. (See In re Spencer S. (2009)
176 Cal. App. 4th 1315, 1322-1323 [“it is clear that a minor must
first admit a petition’s allegations in order to obtain” DEJ]; In re
Usef S., supra, 160 Cal.App.4th at p. 286, fn. 3 [after minor
“effectively rejected DEJ consideration when he denied the




                                 11
allegations against him and insisted on a contested jurisdictional
hearing[,] . . . any duty the juvenile court may have had to
determine whether appellant was suitable for DEJ was
excused”].)
      C.    The Juvenile Court Did Not Abuse Its Discretion in
            Declaring Steven a Ward of the Court and Placing
            Him Home on Probation
        Steven argues he “was deserving of informal probation
[under section 725, subdivision (a)] based on his glowing reports
from school, his perfect attendance and good grades, his
voluntary therapy sessions and his full compliance with [the
community detention program], among others.”
        The juvenile court’s order declaring Steven a ward of the
court and placing Steven home on probation was well within its
discretion. The court properly explained the scope of its inquiry:
“History always comes into the decision and the court can take
into consideration at disposition any factors that it believes to be
important for the minor’s rehabilitation as well as for appropriate
dispositional options and terms and conditions of probation.”
(See In re Carlos J., supra, 22 Cal.App.5th at pp. 6-7 [“‘juvenile
court is required to ‘consider “the broadest range of information”
in determining how best to rehabilitate a minor and afford him
adequate care’”]; In re Walter P. (2009) 170 Cal. App. 4th 95, 100
[“[i]n fashioning the conditions of probation, the juvenile court
should consider the minor’s entire social history in addition to the
circumstances of the crime”].)
        On August 30, after finding both counts true and reading
the probation officer’s report, the juvenile court noted that Steven
“was an outstanding student.” The court gave Steven an
opportunity to present his “most current school enrollment and




                                12
attendance.” However, the court also expressed concern about
the “very serious offense” of possession of a firearm in public. At
the October 2 hearing, the juvenile court reviewed the updated
school information and questioned Steven about his school
courses. After discussing Steven’s gang membership and his
prior camp commitment, the court acknowledged that Homeboy
Industries, the operator of Steven’s school, “gears their programs
to reforming troubled gang members.” Taking into consideration
the updated probation officer’s report and questioning what
adjustments Steven was “prepared to make” in light of his
continued gang involvement, on October 2, the juvenile court
again continued the hearing to obtain information from Steven’s
school regarding “his therapeutic process.”
       On October 23, after considering the additional information
and hearing argument from Steven’s counsel, the court declared
Steven a ward of the court, placed him home, and ordered his
care and custody to be under the supervision of the probation
officer. In addition to the section 725.5 factors, the juvenile court
took into account Steven’s school record and his “therapeutic
process.” Given Steven’s continued gang involvement, his “prior
camp commitment” and probation, and the seriousness of the
offenses, the juvenile court found that “there’s still a lot of work
and growth to be done.” In furtherance of the policies set forth in
section 202, the juvenile court reasonably declared Steven a ward
of the court under section 725, subdivision (b), and ordered his
care and custody to be under the supervision of the probation
officer pursuant to section 727, subdivision (a)(3), and California
Rules of Court, rule 5.790(h)(2). (See § 202, subd. (b) [“[m]inors
under the jurisdiction of the juvenile court as a consequence of
delinquent conduct shall, in conformity with the interests of




                                 13
public safety and protection, receive care, treatment, and
guidance that is consistent with their best interest, that holds
them accountable for their behavior, and that is appropriate for
their circumstances” ]; Cal. Rules of Court, rule 5.790(h) [“[t]he
court may make any reasonable order for the care, supervision,
custody, conduct, maintenance, support, and medical treatment
of a child adjudged a ward of the court”]; see also In re Greg F.
(2012) 55 Cal. 4th 393, 417 [“[i]n determining a child’s best
interests, the juvenile court must examine all the relevant
circumstances”].)
       Under these circumstances, the juvenile court’s disposition
order was well within its discretion.

                        DISPOSITION
      The judgment is affirmed.



                                     DILLON, J.

We concur:



      PERLUSS, P. J.



      SEGAL, J.




      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                14